                                                                    Case 2:16-cv-00654-APG-DJA Document 71 Filed 08/03/20 Page 1 of 2




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for The Bank of New York Mellon f/k/a
                                                            8    The Bank of New York, as Trustee for the
                                                                 Certificateholders of the CWALT, Inc., Alternative
                                                            9    Loan Trust 2007-AO8 Mortgage Pass-Through
                                                                 Certificates, Series 2007-AO8
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                       DISTRICT OF NEVADA
AKERMAN LLP




                                                            13    THE BANK OF NEW YORK MELLON FKA                     Case No.: 2:16-cv-00654-APG-DJA
                                                                  THE BANK OF NEW YORK, AS TRUSTEE
                                                            14    FOR THE CERTIFICATEHOLDERS OF THE
                                                                  CWALT, INC., ALTERNATIVE LOAN                       STATUS REPORT REGARDING
                                                            15                                                        SETTLEMENT AND STIPULATION AND
                                                                  TRUST 2007-AO8 MORTGAGE PASS-                       ORDER TO CONTINUE STAY OF
                                                            16    THROUGH CERTIFICATES, SERIES 2007-                  LITIGATION
                                                                  AO8,
                                                            17                     Plaintiff,
                                                                  vs.
                                                            18

                                                            19    TERRA BELLA OWNERS ASSOCIATION,
                                                                  INC.; SFR INVESTMENTS POOL 1, LLC;
                                                            20    HAMPTON & HAMPTON COLLECTIONS
                                                                  LLC,
                                                            21                     Defendants.
                                                            22
                                                                  AND RELATED CASES
                                                            23

                                                            24            The Bank of New York Mellon f/k/a The Bank of New York, as Trustee for the

                                                            25   Certificateholders of the CWALT, Inc., Alternative Loan Trust 2007-AO8 Mortgage Pass-Through

                                                            26   Certificates, Series 2007-AO8 (BoNYM) and SFR Investments Pool 1, LLC by and through their

                                                            27   counsel of record, have reached a settlement in principle and the settlement agreement has been

                                                            28   executed by the Parties. Separately, BoNYM and Terra Bella Owners' Association have also reached

                                                                 52768004;1
                                                                    Case 2:16-cv-00654-APG-DJA Document 71 Filed 08/03/20 Page 2 of 2




                                                             1   a settlement in principal. The parties are still in the process of performing condition precedents as to

                                                             2   each of the settlement agreements. The completion of the settlements have been delayed as a result of

                                                             3   COVID-19. Based thereon, the parties stipulate to stay litigation for an additional ninety (90) days to

                                                             4   allow for the parties to complete the terms of the settlement agreements and submit a stipulation of

                                                             5   dismissal.

                                                             6   Respectfully submitted, this 31st day of July, 2020.

                                                             7    AKERMAN LLP                                           LIPSON NEILSON PC

                                                             8     /s/ Jamie K. Combs                                    /s/ David T. Ochoa
                                                                  MELANIE D. MORGAN, ESQ.                               KALEB D. ANDERSON, ESQ.
                                                             9    Nevada Bar No. 8215                                   Nevada Bar No. 7582
                                                            10    JAMIE K. COMBS, ESQ.                                  DAVID T. OCHOA, ESQ.
                                                                  Nevada Bar No. 13088                                  Nevada Bar No. 10414
              1632 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11    1635 Village Center Circle, Suite 200                 9900 Covington Cross Drive, Suite 120
                                                                  Las Vegas, Nevada 89134                               Las Vegas, Nevada 89144
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                  Attorneys for BoNYM                                   Attorneys for Terra Bella Owners Association
                                                            13

                                                            14    KIM GILBERT EBRON

                                                            15     /s/ Diana S. Ebron
                                                                  DIANA S. EBRON, ESQ.
                                                            16    Nevada Bar No. 10580
                                                                  JACQUELINE A. GILBERT, ESQ.
                                                            17    Nevada Bar No. 10593
                                                                  KAREN L. HANKS, ESQ.
                                                            18    Nevada Bar No. 9578
                                                            19    7625 Dean Martin Drive, Suite 110
                                                                  Las Vegas, NV 89139
                                                            20
                                                                  Attorneys for SFR Investments Pool 1, LLC
                                                            21

                                                            22            IT IS SO ORDERED that litigation shall remain stayed an additional 90 days. The parties

                                                            23   shall file dismissal documents or a status report by October 29, 2020.

                                                            24                    August 3, 2020
                                                                          DATE: ____________________
                                                            25

                                                            26
                                                                                                                   UNITED STATES DISTRICT JUDGE
                                                            27                                                     Case No.: 2:16-cv-00654-APG-DJA
                                                            28

                                                                                                                  2
                                                                 52768004;1
